EXHIBIT 10.10

INFINERA CORPORATION

AMENDED AND RESTATED CHANGE OF CONTROL SEVERANCE AGREEMENT

This Amended and Restated Change of Control Severance Agreement (the
“Agreement”) is made and entered into by and between [NAME] (“Executive”) and
Infinera Corporation (the “Company”), effective as of December 19, 2012 (the
“Effective Date”).

RECITALS

1. It is expected that the Company from time to time will consider the
possibility of an acquisition by another company or other change of control. The
Board of Directors of the Company (the “Board”) recognizes that such
consideration can be a distraction to Executive and can cause Executive to
consider alternative employment opportunities. The Board has determined that it
is in the best interests of the Company and its stockholders to assure that the
Company will have the continued dedication and objectivity of Executive,
notwithstanding the possibility, threat or occurrence of a Change of Control (as
defined herein) of the Company.

2. The Board believes that it is in the best interests of the Company and its
stockholders to provide Executive with an incentive to continue his or her
employment and to motivate Executive to maximize the value of the Company upon a
Change of Control for the benefit of its stockholders.

3. The Board believes that it is imperative to provide Executive with certain
benefits upon Executive’s termination of employment following a Change of
Control. These benefits will provide Executive with enhanced financial security
and incentive and encouragement to remain with the Company notwithstanding the
possibility of a Change of Control.

4. This Agreement amends and restates the Change of Control Severance Agreement
dated [DATES] between the Company and Executive.

5. Certain capitalized terms used in the Agreement are defined in Section 6
below.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
parties hereto agree as follows:

1. Term of Agreement. This Agreement will terminate upon the date that all of
the obligations of the parties hereto with respect to this Agreement have been
satisfied.



--------------------------------------------------------------------------------

2. At-Will Employment. The Company and Executive acknowledge that Executive’s
employment is and will continue to be at-will, as defined under applicable law,
except as may otherwise be specifically provided under the terms of any written
formal employment agreement between the Company and Executive (an “Employment
Agreement”). If Executive’s employment terminates for any reason, including
(without limitation) any termination prior to a Change of Control, Executive
will not be entitled to any payments, benefits, damages, awards or compensation
other than as provided by this Agreement or under his or her Employment
Agreement.

3. Severance Benefits.

(a) Involuntary Termination Following a Change of Control. If within twelve
(12) months following a Change of Control, (A) the Company (or any parent or
subsidiary of the Company) terminates Executive’s employment without Cause, or
(B) Executive resigns his or her employment as a result of a Constructive
Termination, then, subject to Section 4, Executive will receive the following
severance from the Company:

(i) Severance Payment. Executive will receive a lump sum severance payment (less
applicable withholding taxes) equal to two (2) times the Executive’s annual base
salary (as in effect immediately prior to (A) the Change of Control, or
(B) Executive’s termination, whichever is greater).

(ii) Equity Awards. One hundred percent (100%) all equity awards granted to
Executive that are outstanding as of the date of Executive’s termination (the
“Equity Awards”) will immediately vest and, if applicable, become exercisable.
The Equity Awards will, to the extent applicable, remain exercisable following
Executive’s termination for the period prescribed in the related award
agreements.

(iii) Continued Employee Benefits. If Executive elects continuation coverage
pursuant to the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended (“COBRA”) for Executive and Executive’s eligible dependents, within the
time period prescribed pursuant to COBRA, the Company will reimburse Executive
for the COBRA premiums for such coverage (at the coverage levels in effect
immediately prior to Executive’s termination) until the earlier of (A) a period
of twenty-four (24) months from the last date of employment of Executive with
the Company, or (B) the date upon which Executive and/or Executive’s eligible
dependents becomes covered under similar plans. COBRA reimbursements will be
made by the Company to Executive consistent with the Company’s normal expense
reimbursement policy. Notwithstanding the previous sentence, if the Company
determines in its sole discretion that it cannot provide the foregoing benefit
without potentially violating, or being subject to an excise tax under,
applicable law (including, without limitation, Section 2716 of the Public Health
Service Act), the Company shall in lieu thereof provide to Executive a taxable
monthly payment, payable on the last day of a given month, in an amount equal to
the monthly COBRA premium that Executive would be required to pay to continue
Executive’s group health coverage in effect on the termination of employment
date (which amount shall be based on the premium for the first month of COBRA
coverage), which payments shall be made regardless of whether Executive elects
COBRA continuation coverage and shall commence on the month following
Executive’s termination of employment and shall end on the earlier of (x) the
date upon which Executive obtains other employment, or (y) the date the Company
has paid an amount equal to twenty-four (24) payments. For the avoidance of
doubt, the taxable payments in lieu of COBRA reimbursements may be used for any
purpose, including, but not limited to continuation coverage under COBRA, and
shall be subject to all applicable tax withholdings.

 

2



--------------------------------------------------------------------------------

(b) Timing of Severance Payments. Subject to Section 3(f), the Company will pay
the severance payment to which Executive is entitled pursuant to Section 3(a)(i)
as a lump sum no later than March 15 of the calendar year following the year in
which Executive’s employment terminates. If Executive should die before the
severance amount has been paid, such unpaid amount will be paid to Executive’s
designated beneficiary, if living, or otherwise to the personal representative
of Executive’s estate.

(c) Voluntary Resignation; Termination For Cause. If Executive’s employment with
the Company terminates (i) voluntarily by Executive (other than as a result of a
Constructive Termination) or (ii) for Cause by the Company (or any parent or
subsidiary of the Company), then Executive will not be entitled to receive
severance or other benefits except for those (if any) as may then be established
under the Company’s then existing severance and benefits plans and practices or
pursuant to other written agreements with the Company, including, without
limitation, any Employment Agreement.

(d) Disability; Death. If the Company terminates Executive’s employment as a
result of Executive’s Disability, or Executive’s employment terminates due to
his or her death, then Executive will not be entitled to receive severance or
other benefits except for those (if any) as may then be established under the
Company’s then existing written severance and benefits plans and practices or
pursuant to other written agreements with the Company, including, without
limitation, any Employment Agreement.

(e) Exclusive Remedy. In the event of a termination of Executive’s employment
with the Company (or any parent or subsidiary of the Company), the provisions of
this Section 3 are intended to be and are exclusive and in lieu of any other
rights or remedies to which Executive or the Company may otherwise be entitled,
whether at law, tort or contract, in equity, or under this Agreement. Executive
will be entitled to no benefits, compensation or other payments or rights upon
termination of employment other than those benefits expressly set forth in this
Section 3.

4. Release Requirement; Section 409A.

(a) Release of Claims Agreement. The receipt of any severance payments or
benefits pursuant to this Agreement is subject to Executive signing and not
revoking a separation agreement and release of claims in a form acceptable to
the Company (the “Release”), which must become effective and irrevocable no
later than the sixtieth (60th) day following Executive’s termination of
employment (the “Release Deadline”). If the Release does not become effective
and irrevocable by the Release Deadline, Executive will forfeit any right to
severance payments or benefits under this Agreement. In no event will severance
payments or benefits be paid or provided until the Release actually becomes
effective and irrevocable.

 

3



--------------------------------------------------------------------------------

(b) Separation from Service. Notwithstanding anything to the contrary in this
Agreement, no Deferred Compensation Separation Benefits (as defined in clause
(d)) will be paid or otherwise provided until Executive has a “separation from
service” within the meaning of Section 409A. Similarly, no severance payable to
Executive, if any, pursuant to this Agreement that otherwise would be exempt
from Section 409A pursuant to Treasury Regulation Section 1.409A-1(b)(9) will be
payable until Executive has a “separation from service” within the meaning of
Section 409A.

(c) Timing of Payments. It is intended that none of the severance payments under
this Agreement will constitute Deferred Compensation Separation Benefits, but
rather will be exempt from Section 409A as a payment that would fall within the
“short-term deferral period” as described in clause (e) or resulting from an
involuntary separation from service as described in clause (f). However, any
severance payments or benefits under this Agreement that would be considered
Deferred Compensation Separation Benefits will be paid on, or, in the case of
installments, will not commence until, the sixtieth (60th) day following
Executive’s separation from service, or, if later, such time as required by
Section 4(d). Except as required by Section 4(d), any installment payments that
would have been made to Executive during the sixty (60) day period immediately
following Executive’s separation from service but for the preceding sentence
will be paid to Executive on the sixtieth (60th) day following Executive’s
separation from service and the remaining payments shall be made as provided in
this Agreement.

(d) Specified Employee. Notwithstanding anything to the contrary in this
Agreement, if Executive is a “specified employee” within the meaning of
Section 409A at the time of Executive’s termination (other than due to death),
then the severance payable to Executive, if any, pursuant to this Agreement,
when considered together with any other severance payments or separation
benefits that are considered deferred compensation under Section 409A (together,
the “Deferred Compensation Separation Benefits”) that are payable within the
first six (6) months following Executive’s termination of employment, will
become payable on the first payroll date that occurs on or after the date six
(6) months and one (1) day following the date of Executive’s termination of
employment. All subsequent Deferred Compensation Separation Benefits, if any,
will be payable in accordance with the payment schedule applicable to each
payment or benefit. Notwithstanding anything herein to the contrary, if
Executive dies following his or her termination but prior to the six (6) month
anniversary of his or her termination, then any payments delayed in accordance
with this paragraph will be payable in a lump sum as soon as administratively
practicable after the date of Executive’s death and all other Deferred
Compensation Separation Benefits will be payable in accordance with the payment
schedule applicable to each payment or benefit. Each payment and benefit payable
under this Agreement is intended to constitute separate payments for purposes of
Section 1.409A-2(b)(2) of the Treasury Regulations.

(e) Short-Term Deferral. Any amount paid under this Agreement that satisfies the
requirements of the “short-term deferral” rule set forth in
Section 1.409A-1(b)(4) of the Treasury Regulations shall not constitute Deferred
Compensation Separation Benefits for purposes of clause (i) above.

 

4



--------------------------------------------------------------------------------

(f) Involuntary Separation. Amount paid under this Agreement that qualifies as a
payment made as a result of an involuntary separation from service pursuant to
Section 1.409A-1(b)(9)(iii) of the Treasury Regulations that do not exceed the
Section 409A Limit shall not constitute Deferred Compensation Separation
Benefits for purposes of clause (i) above.

(g) Compliance with Section 409A. The foregoing provisions are intended to
comply with the requirements of Section 409A so that none of the severance
payments and benefits to be provided hereunder will be subject to the additional
tax imposed under Section 409A, and any ambiguities herein will be interpreted
to so comply. The Company and Executive agree to work together in good faith to
consider amendments to this Agreement and to take such reasonable actions which
are necessary, appropriate or desirable to avoid imposition of any additional
tax or income recognition prior to actual payment to Executive under
Section 409A.

5. Limitation on Payments. In the event that the severance and other benefits
provided for in this Agreement or otherwise payable to Executive (i) constitute
“parachute payments” within the meaning of Section 280G of the Code and (ii) but
for this Section 5, would be subject to the excise tax imposed by Section 4999
of the Code, then Executive’s severance benefits under Section 3(a) will be
either:

(a) delivered in full, or

(b) delivered as to such lesser extent which would result in no portion of such
severance benefits being subject to excise tax under Section 4999 of the Code,
whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the excise tax imposed by Section 4999, results
in the receipt by Executive on an after-tax basis, of the greatest amount of
severance benefits, notwithstanding that all or some portion of such severance
benefits may be taxable under Section 4999 of the Code. If a reduction in
severance and other benefits constituting “parachute payments” is necessary so
that benefits are delivered to a lesser extent, reduction will occur in the
following order: (i) reduction of cash payments; (ii) cancellation of awards
granted “contingent on a change in ownership or control” (within the meaning of
Code Section 280G), (iii) cancellation of accelerated vesting of equity awards;
(iv) reduction of employee benefits. In the event that acceleration of vesting
of equity award compensation is to be reduced, such acceleration of vesting will
be cancelled in the reverse order of the date of grant of Executive’s equity
awards. If two or more equity awards are granted on the same date, each award
will be reduced on a pro-rata basis. In no event shall the Executive have any
discretion with respect to the ordering of payment reductions.

Unless the Company and Executive otherwise agree in writing, any determination
required under this Section 5 will be made in writing by the Company’s
independent public accountants immediately prior to Change of Control (the
“Accountants”), whose determination will be conclusive and binding upon
Executive and the Company for all purposes. For purposes of making the
calculations required by this Section 5, the Accountants may make reasonable
assumptions and approximations concerning applicable taxes and may rely on
reasonable, good faith interpretations concerning the application of Sections
280G and 4999 of the Code. The Company and Executive will furnish to the
Accountants such information and documents as the Accountants may reasonably
request in order to make a determination under this Section 5. The Company will
bear all costs the Accountants may reasonably incur in connection with any
calculations contemplated by this Section 5.

 

5



--------------------------------------------------------------------------------

6. Definition of Terms. The following terms referred to in this Agreement will
have the following meanings:

(a) Cause. “Cause” will mean: (i) Executive’s willful failure to substantially
perform his or her duties and responsibilities to the Company or deliberate
violation of a Company policy; (ii) Executive’s commission of any act of fraud,
embezzlement, dishonesty or any other willful misconduct that has caused or is
reasonably expected to result in material injury to the Company;
(iii) unauthorized use or disclosure by Executive of any proprietary information
or trade secrets of the Company or any other party to whom Executive owes an
obligation of nondisclosure as a result of his or her relationship with the
Company; or (iv) Executive’s willful breach of any of his or her obligations
under any written agreement or covenant with the Company. The determination as
to whether Executive is being terminated for Cause will be made in good faith by
the Company and will be final and binding on Executive.

(b) Change of Control. “Change of Control” of the Company will mean:

(i) any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended) becomes the “beneficial owner” (as
defined in Rule 13d-3 under said Act), directly or indirectly, of securities of
the Company representing fifty percent (50%) or more of the total voting power
represented by the Company’s then outstanding voting securities;

(ii) the consummation of the sale or disposition by the Company of all or
substantially all of the Company’s assets;

(iii) the consummation of a merger or consolidation of the Company with any
other corporation, other than a merger or consolidation which would result in
the voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or its parent) at least fifty
percent (50%) of the total voting power represented by the voting securities of
the Company or such surviving entity or its parent outstanding immediately after
such merger or consolidation; or

(iv) a change in the composition of the Board occurring within a two (2) year
period, as a result of which less than a majority of the directors are Incumbent
Directors. “Incumbent Directors” means directors who either (A) are directors of
the Company as of the date hereof, or (B) are elected, or nominated for
election, to the Board with the affirmative votes of at least a majority of the
directors of the Company at the time of such election or nomination (but will
not include an individual whose election or nomination is in connection with an
actual or threatened proxy contest relating to the election of directors to the
Company).

 

6



--------------------------------------------------------------------------------

Notwithstanding the foregoing, a transaction will not be deemed a Change of
Control unless the transaction qualifies as a change in control event within the
meaning of Section 409A, as it has been and may be amended from time to time,
and any proposed or final Treasury Regulations and Internal Revenue Service
guidance that has been promulgated or may be promulgated thereunder from time to
time.

(c) Code. “Code” will mean the Internal Revenue Code of 1986, as amended. Any
reference to a section of the Code herein will be a reference to any successor
or amended section of the Code.

(d) Constructive Termination. “Constructive Termination” will mean Executive’s
resignation as a result of, and within three (3) months following the expiration
of any Company cure period (discussed below) following the occurrence of one or
more of the following: (i) a material reduction in Executive’s job, duties or
responsibilities in a manner that is substantially inconsistent with the
position, duties or responsibilities held by Executive immediately before such
reduction, (ii) a material reduction in Executive’s base salary (in other words,
a reduction of more than five percent of Executive’s base salary within the
twelve-month period following a Change of Control), or (iii) a material change
in the work location at which Executive is required to perform services for the
Company (in other words, a requirement that Executive relocate to a work
location that is more than 50 miles from Executive’s work location in effect as
of the date immediately prior to a Change in Control). Executive will not resign
as the result of a Constructive Termination without first providing the Company
with written notice of the acts or omissions constituting the grounds for
“Constructive Termination” within ninety (90) days of the initial existence of
the grounds for “Constructive Termination” and a cure period of thirty (30) days
following the date of such notice.

(e) Disability. “Disability” will mean that Executive has been unable to perform
his or her Company duties as the result of his or her incapacity due to physical
or mental illness, and such inability, at least twenty-six (26) weeks after its
commencement, is determined to be total and permanent by a physician selected by
the Company or its insurers and acceptable to Executive or Executive’s legal
representative (such Agreement as to acceptability not to be unreasonably
withheld). Termination resulting from Disability may only be effected after at
least thirty (30) days’ written notice by the Company of its intention to
terminate Executive’s employment. In the event that Executive resumes the
performance of substantially all of his or her duties hereunder before the
termination of his or her employment becomes effective, the notice of intent to
terminate will automatically be deemed to have been revoked.

(f) Section 409A. “Section 409A” will mean Section 409A of the Code and the
final Treasury Regulations and any official Internal Revenue Service guidance
promulgated thereunder.

(g) Section 409A Limit. “Section 409A Limit” will mean the lesser of two
(2) times: (i) Executive’s annualized compensation based upon the annual rate of
pay paid to Executive during the Company’s taxable year preceding the Company’s
taxable year of Executive’s termination of employment as determined under
Treasury Regulation 1.409A-1(b)(9)(iii)(A)(1) and any Internal Revenue Service
guidance issued with respect thereto; or (ii) the maximum amount that may be
taken into account under a qualified plan pursuant to Section 401(a)(17) of the
Code for the year in which Executive’s employment is terminated.

 

7



--------------------------------------------------------------------------------

7. Successors.

(a) The Company’s Successors. Any successor to the Company (whether direct or
indirect and whether by purchase, merger, consolidation, liquidation or
otherwise) to all or substantially all of the Company’s business and/or assets
will assume the obligations under this Agreement and will agree expressly to
perform the obligations under this Agreement in the same manner and to the same
extent as the Company would be required to perform such obligations in the
absence of a succession. For all purposes under this Agreement, the term
“Company” will include any successor to the Company’s business and/or assets
which executes and delivers the assumption agreement described in this
Section 6(a) or which becomes bound by the terms of this Agreement by operation
of law.

(b) Executive’s Successors. The terms of this Agreement and all rights of
Executive hereunder will inure to the benefit of, and be enforceable by,
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.

8. Notice.

(a) General. Notices and all other communications contemplated by this Agreement
will be in writing and will be deemed to have been duly given when personally
delivered or when mailed by U.S. registered or certified mail, return receipt
requested and postage prepaid. In the case of Executive, mailed notices will be
addressed to him or her at the home address which he or she most recently
communicated to the Company in writing. In the case of the Company, mailed
notices will be addressed to its corporate headquarters, and all notices will be
directed to the attention of its President.

(b) Notice of Termination. Any termination by the Company for Cause or as a
result of a voluntary resignation will be communicated by a notice of
termination to the other party hereto given in accordance with Section 7(a) of
this Agreement. Such notice will indicate the specific termination provision in
this Agreement relied upon, will set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination under the provision so
indicated, and will specify the termination date (which will be not more than
thirty (30) days after the giving of such notice). Without limiting the
foregoing, Executive shall be required to provide thirty (30) days’ notice prior
to the termination of his employment for any reason.

9. Arbitration.

(a) Any dispute or controversy arising out of, relating to, or in connection
with this Agreement, or the interpretation, validity, construction, performance,
breach, or termination thereof, will be settled by binding arbitration to be
conducted by the Judicial Arbitration and Mediation Services (“JAMS”) in Santa
Clara, California, in accordance with the Employment Arbitration Rules and
Procedures of JAMS (the “Rules”). The arbitrator may grant injunctions or other
relief in such dispute or controversy. The decision of the arbitrator will be
final, conclusive and binding on the parties to the arbitration. Judgment may be
entered on the arbitrator’s decision in any court having jurisdiction.

 

8



--------------------------------------------------------------------------------

(b) The arbitrator(s) will apply California law to the merits of any dispute or
claim, without reference to conflicts of law rules. The arbitration proceedings
will be governed by federal arbitration law and by the Rules, without reference
to state arbitration law. Executive hereby consents to the personal jurisdiction
of the state and federal courts located in California for any action or
proceeding arising from or relating to this Agreement or relating to any
arbitration in which the parties are participants.

(c) Executive understands that nothing in this Section 8 modifies Executive’s
at-will employment status. Either Executive or the Company can terminate the
employment relationship at any time, with or without Cause.

(d) EXECUTIVE HAS READ AND UNDERSTANDS THIS SECTION 8, WHICH DISCUSSES
ARBITRATION. EXECUTIVE UNDERSTANDS THAT SUBMITTING ANY CLAIMS ARISING OUT OF,
RELATING TO, OR IN CONNECTION WITH THIS AGREEMENT, OR THE INTERPRETATION,
VALIDITY, CONSTRUCTION, PERFORMANCE, BREACH OR TERMINATION THEREOF TO BINDING
ARBITRATION, CONSTITUTES A WAIVER OF EXECUTIVE’S RIGHT TO A JURY TRIAL AND
RELATES TO THE RESOLUTION OF ALL DISPUTES RELATING TO ALL ASPECTS OF THE
EMPLOYER/EXECUTIVE RELATIONSHIP, INCLUDING BUT NOT LIMITED TO, THE FOLLOWING
CLAIMS:

(i) ANY AND ALL CLAIMS FOR WRONGFUL DISCHARGE OF EMPLOYMENT; BREACH OF CONTRACT,
BOTH EXPRESS AND IMPLIED; BREACH OF THE COVENANT OF GOOD FAITH AND FAIR DEALING,
BOTH EXPRESS AND IMPLIED; NEGLIGENT OR INTENTIONAL INFLICTION OF EMOTIONAL
DISTRESS; NEGLIGENT OR INTENTIONAL MISREPRESENTATION; NEGLIGENT OR INTENTIONAL
INTERFERENCE WITH CONTRACT OR PROSPECTIVE ECONOMIC ADVANTAGE; AND DEFAMATION.

(ii) ANY AND ALL CLAIMS FOR VIOLATION OF ANY FEDERAL STATE OR MUNICIPAL STATUTE,
INCLUDING, BUT NOT LIMITED TO, TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, THE
CIVIL RIGHTS ACT OF 1991, THE AGE DISCRIMINATION IN EMPLOYMENT ACT OF 1967, THE
AMERICANS WITH DISABILITIES ACT OF 1990, THE FAIR LABOR STANDARDS ACT, THE
CALIFORNIA FAIR EMPLOYMENT AND HOUSING ACT, AND LABOR CODE SECTION 201, et seq;

(iii) ANY AND ALL CLAIMS ARISING OUT OF ANY OTHER LAWS AND REGULATIONS RELATING
TO EMPLOYMENT OR EMPLOYMENT DISCRIMINATION.

 

9



--------------------------------------------------------------------------------

10. Miscellaneous Provisions.

(a) No Duty to Mitigate. Executive will not be required to mitigate the amount
of any payment contemplated by this Agreement, nor will any such payment be
reduced by any earnings that Executive may receive from any other source.

(b) Waiver. No provision of this Agreement will be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by Executive and by an authorized officer of the Company (other than
Executive). No waiver by either party of any breach of, or of compliance with,
any condition or provision of this Agreement by the other party will be
considered a waiver of any other condition or provision or of the same condition
or provision at another time.

(c) Headings. All captions and section headings used in this Agreement are for
convenient reference only and do not form a part of this Agreement.

(d) Entire Agreement. This Agreement, together with any Employment Agreement,
constitutes the entire agreement of the parties hereto and supersedes in their
entirety all prior representations, understandings, undertakings or agreements
(whether oral or written and whether expressed or implied) of the parties with
respect to the subject matter hereof.

(e) Amendment. No waiver, alteration, or modification of any of the provisions
of this Agreement will be binding unless in writing and signed by duly
authorized representatives of the parties hereto and which specifically mention
this Agreement.

(f) Choice of Law. The validity, interpretation, construction and performance of
this Agreement will be governed by the laws of the State of California (with the
exception of its conflict of laws provisions).

(g) Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement will not affect the validity or enforceability of
any other provision hereof, which will remain in full force and effect.

(h) Withholding. All payments made pursuant to this Agreement will be subject to
withholding of applicable income, employment and other taxes.

(i) Counterparts. This Agreement may be executed in counterparts, each of which
will be deemed an original, but all of which together will constitute one and
the same instrument.

(Signature Page to Follow)

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year set forth
below.

 

COMPANY     INFINERA CORPORATION     By:         Name:         Title:    
EXECUTIVE     By:         Name:         Title:    

 

11